Name: 2007/135/EC: Commission Decision of 23 February 2007 amending Decision 2003/135/EC as regards the amendment of the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever in certain areas of the Federal State of Rhineland-Palatinate (Germany) (notified under document number C(2007) 527)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural policy;  agricultural activity;  natural environment;  regions of EU Member States
 Date Published: 2007-08-24; 2007-02-24

 24.2.2007 EN Official Journal of the European Union L 57/20 COMMISSION DECISION of 23 February 2007 amending Decision 2003/135/EC as regards the amendment of the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever in certain areas of the Federal State of Rhineland-Palatinate (Germany) (notified under document number C(2007) 527) (Only the German and French texts are authentic) (2007/135/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) and 20(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2) was adopted as one of a number of measures to combat classical swine fever. (2) The German authorities have informed the Commission about the recent evolution of the disease in feral pigs in certain areas of Rhineland-Palatinate Germany bordering North Rhine-Westphalia. (3) The German and French authorities have informed the Commission about the recent evolution of the disease in feral pigs in certain areas of Rhineland-Palatinate Germany and the bordering areas in France. (4) This information indicates that classical swine fever in feral pigs has been successfully eradicated in certain areas on the German territory and the vaccination of feral pigs and the eradication plan do not need to be applied anymore in those areas on the German territory. (5) Decision 2003/135/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 23 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 53, 28.2.2003, p. 47. Decision as last amended by Decision 2006/285/EC (OJ L 104, 13.4.2006, p. 51). ANNEX ANNEX 1. AREAS WHERE ERADICATION PLANS ARE IN PLACE A. In the federal state Rhineland-Palatinate 1. In the Eifel  part: (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Kreis Daun: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Kreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. 2. In the Pfalz  part: (a) the city of Pirmasens; (b) in the Kreis SÃ ¼dwestpfalz: the municipalities Pirmasens-Land, Thaleischweiler-FrÃ ¶schen, Dahner Felsenland, Hauenstein without the Exklave zu Wilgartswiesen, the localities Herschberg, Schauerberg, Schmitshausen, Weselberg, Wallhalben, Knopp-Labach, Hettenhausen, Saalstadt, Hermersberg, HÃ ¶heinÃ ¶d, Donsieders, Clausen, Rodalben, MÃ ¼nchweiler a. d. Rodalb, Merzalben, Waldfischbach-Burgalben; (c) in the Kreis SÃ ¼dliche WeinstraÃ e: the localities Annweiler am Trifels without Exklave, south-western Exklave zu Landau in der Pfalz, Rinnthal, Wernersberg, VÃ ¶lkersweiler, Gossersweiler-Stein, Oberschlettenbach, Vorderweidenthal, Silz, MÃ ¼nchweiler am Klingbach, KlingenmÃ ¼nster, Gleiszellen-Gleishorbach, Pleisweiler-Oberhofen, Bad Bergzabern, BirkenhÃ ¶rdt, BÃ ¶llenborn, DÃ ¶rrenbach, Oberotterbach, Schweigen-Rechtenbach, Schweighofen, Ilbesheim bei Landau in der Pfalz, Leinsweiler, Eschbach, Waldhambach, Waldrohrbach. B. In the federal state North Rhine-Westfalia (a) the city of Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (b) the city of Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (c) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (d) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe; (e) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (f) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal). 2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED A. In the federal state Rhineland-Palatinate 1. In the Eifel  part: (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Kreis Daun: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Kreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. 2. In the Pfalz  part: (a) the city of Pirmasens; (b) in the Kreis SÃ ¼dwestpfalz: the municipalities Pirmasens-Land, Thaleischweiler-FrÃ ¶schen, Dahner Felsenland, Hauenstein without the Exklave zu Wilgartswiesen, the localities Herschberg, Schauerberg, Schmitshausen, Weselberg, Wallhalben, Knopp-Labach, Hettenhausen, Saalstadt, Hermersberg, HÃ ¶heinÃ ¶d, Donsieders, Clausen, Rodalben, MÃ ¼nchweiler a. d. Rodalb, Merzalben, Waldfischbach-Burgalben; (c) in the Kreis SÃ ¼dliche WeinstraÃ e: the localities Annweiler am Trifels without Exklave, south-western Exklave zu Landau in der Pfalz, Rinnthal, Wernersberg, VÃ ¶lkersweiler, Gossersweiler-Stein, Oberschlettenbach, Vorderweidenthal, Silz, MÃ ¼nchweiler am Klingbach, KlingenmÃ ¼nster, Gleiszellen-Gleishorbach, Pleisweiler-Oberhofen, Bad Bergzabern, BirkenhÃ ¶rdt, BÃ ¶llenborn, DÃ ¶rrenbach, Oberotterbach, Schweigen-Rechtenbach, Schweighofen, Ilbesheim bei Landau in der Pfalz, Leinsweiler, Eschbach, Waldhambach, Waldrohrbach. B. In the federal state North Rhine-Westfalia (a) the city of Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (b) the city of Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (c) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (d) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe; (e) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (f) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal).